Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-2009

USA v. Olhovsky
Precedential or Non-Precedential: Precedential

Docket No. 07-1642




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Olhovsky" (2009). 2009 Decisions. Paper 1426.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1426


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                               _____________________

                                     No: 07-1642
                                _____________________

                             UNITED STATES OF AMERICA

                                              v.

                                 NICOLAU OLHOVSKY,
                                          Appellant
                                 ____________________

                 On Appeal from Judgments of Conviction and Sentence
                          in the United States District Court
                             for the District of New Jersey
                       District Judge: Hon. Stanley R. Chesler
                               (Crim. No. 06-cr-00263)
                               ____________________

                                 Argued: March 26, 2008

                        Before: McKEE, RENDELL, and TASHIMA
                                     Circuit Judges

                                _____________________

                            ORDER AMENDING OPINION

              At the direction of the Court, it is hereby ORDERED that the Opinion filed

in this case on April 16, 2009, be amended to reflect the following address for Eric H.

Jaso, Esq as follows:

       Eric H. Jaso, Esq.
       Office of the United States Attorney
       970 Broad Street
       Room 700
       Newark, NJ 07102
FOR THE COURT:

/s/ Marcia M. Waldron
Marcia M. Waldron,
Clerk


Dated:      April 24, 2009